Citation Nr: 1313949	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-44 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disability, and if so, whether service connection is warranted. 

2. Entitlement to service connection for obesity, to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for a liver condition, to include as secondary to service connected disabilities. 

4. Entitlement to service connection for acute renal failure (claimed as a kidney condition), to include as secondary to service-connected disabilities. 

5. Entitlement to service connection for diabetes mellitus, type II (DM II), to include as secondary to service-connected disabilities. 

6. Entitlement to service connection for major depressive disorder, to include as secondary to service connected disabilities.   


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal originally encompassed claims of entitlement to service connection for congestive heart failure and bilateral leg disabilities.  In a June 2012 rating decision, the RO granted entitlement to service connection for polyneuropathy of the lower left extremity, polyneuropathy of the lower right extremity, and congestive heart failure; as such, these issues are no longer on appeal.  

With respect to the claimed bilateral hip disability, as will be discussed in detail herein, the RO originally denied the Veteran's claim for service connection for a bilateral hip condition a rating decision issued in July 2007.  The Veteran did not appeal that determination.  In April 2010, the Veteran submitted a statement indicating that he wished to file a claim for service connection for the "loss of use" of his lower extremities as secondary to his service connected low back disability.  The RO interpreted this statement as a claim to reopen the previously denied claim for a bilateral hip disability, in addition to a new claim for service connection for a bilateral leg disability (the latter of which was denied in a July 2010 rating decision, appealed, and granted in a June 2012 rating decision).  In any event, the RO again denied the Veteran's claim for a bilateral hip disability in July 2010, citing to a lack of submission of new and material evidence.  The Veteran then timely appealed that determination and the current appeal ensued.  Then, pursuant to a June 2012 supplemental statement of the case (SSOC), the RO reopened and again denied the claim for a bilateral hip disability. 

Regardless of the RO's actions above, however, the Board must still determine whether new and material evidence has been submitted in these matters. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Finally, the claims file shows that since the statement of the case was issued, additional relevant VA medical records (relating to the claimed liver condition only) were added to the Veteran's Virtual VA claims file.  The record does not contain a waiver of RO jurisdiction with regard to these records and on remand, all evidence received since the June 2012 supplemental statement of the case must be considered. See 38 C.F.R. §§ 19.37, 20.1304 (2012).

The issues of entitlement to service connection for diabetes, a bilateral hip disability, and a liver disability, all on secondary bases, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The service connection claim for a bilateral hip disability was initially denied in a July 2007 rating decision, and the Veteran did not submit a timely appeal; however, evidence received within one year of that denial is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

2. The Veteran does not have a disability manifested by obesity.

3. The Veteran has chronic renal insufficiency that is as likely as not caused or aggravated by long-term NSAID analgesic treatment for a service-connected back disability.  

4. The Veteran has major depressive disorder that is as likely as not caused by a service-connected chronic renal disability. 


CONCLUSIONS OF LAW

1. The July 2007 denial of service connection for a bilateral hip disability was not final, as new and material evidence was received prior to the expiration of the appellate period. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2007 & 2011).

2. The criteria for service connection for obesity have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

3. The Veteran has chronic renal insufficiency that is proximately due to or aggravated by a service-connected low back disability. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).

4. The Veteran has major depressive disorder that is proximately due to or caused by service-connected chronic renal insufficiency. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board finds that all notification action needed to make a decision as to the claims being decided herein has been accomplished.  Through May 2010 and March 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his multiple claims.  As to his claim to reopen previously denied service connection claims, the Veteran was told that new and material evidence was needed, new and material evidence was defined, and the Veteran was told when and why the claims were previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letters also informed the Veteran of the information and evidence necessary to substantiate his claims of service connection, including on a secondary basis.  Moreover, the notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2010 and March 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) ).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the issues decided herein for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center in St. Cloud.  Records from multiple private treatment providers identified by the Veteran have also been obtained and he and his representative have submitted records as well.  The RO has also obtained the Veteran's records from the Social Security Administration (SSA).

Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence for deciding the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The Board notes that a VA examination was not provided in connection with the obesity claim.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claim. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.




II. Analysis 

A. Reopening A Previously Denied Claim 

The Veteran seeks to reopen his claim of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

In a July 2007 rating decision, the RO denied a claim for service connection for a bilateral hip condition on the basis that the evidence did not show that a current hip disability was related to the service-connected back disability. See December 2006 VA Examination/Opinion.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on July 23, 2007, but he did not appeal that determination.  

However, in August 2007, within one year of the July 2007 rating decision, the Veteran submitted non-duplicative private treatment records, the content of which suggested that his hip pain was related to his back pathology. See August 2007 Statement from M.A.H.,P.A.-C.  No further action on the hip claim was taken by the RO after the submission of this evidence.  

Rather, in April 2010, the Veteran submitted a statement indicating that he wished to file a claim for service connection for the "loss of use" of his lower extremities as secondary to his service connected low back disability.  The RO interpreted this statement as a claim to reopen the previously denied claim for a bilateral hip disability, in addition to a new claim for service connection for a bilateral leg disability (the latter of which was denied in a July 2010 rating decision, appealed, and granted in a June 2012 rating decision).  The RO denied the Veteran's claim to reopen in July 2010, citing to a lack of submission of new and material evidence.  The Veteran then timely appealed that determination and the current appeal ensued.  The Board notes here that the RO reopened and again denied the Veteran's claim in a June 2012 SSOC.  Regardless of the RO's actions above, however, the Board must still determine whether new and material evidence has been submitted in these matters. Jackson, supra. 

Clearly, the private medical records dated and submitted in August 2007 are new as they were never previously submitted to agency decisionmakers.  Moreover, such evidence is material as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, whether any current bilateral hip disability is caused or aggravated by a service-connected back disability.  Accordingly, this constitutes new and material evidence, as defined by 38 C.F.R. § 3.156(a).  Furthermore, as such evidence was received prior to the expiration of the appellate period from the July 2007 rating decision, it renders this prior decision not final, and the prior claim remains pending. 38 C.F.R. § 3.156(b).  Further development is necessary with respect to this claim as outlined in the remand portion of this decision below. 

B. Service Connection Claims 

In this case, the Veteran has expressly asserted that each disability for which he seeks service connection is warranted on a secondary basis. See March 2010 and April 2010 Statements From Veteran, VA Forms 21-4138.  In other words, he contends that obesity, a liver disability, a kidney disability, diabetes, and depression are all caused or aggravated by a service-connected disability (primarily, a service-connected low back disability).  For these reasons, while the Board has carefully considered all theories of entitlement herein, its discussion will largely focus on those elements/criteria necessary to establish service connection pursuant to 38 C.F.R. § 3.310.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

(i) Obesity

The Veteran asserts that he has obesity as a result of his service-connected back disability. See VA Form 21-4138, April 2010.  In this case, a July 1963 service entrance examination shows that the Veteran's height was 70 inches and his weight was 152 pounds; a March 1964 service separation examination shows that his height was 71 inches and his weight was 175 pounds.  There is no indication in the record that he was treated for obesity while in-service, and the Veteran does not contend otherwise. 

Post-service treatment records show that the Veteran was identified as having obesity as early as 1998. See Private Treatment Records, October 1988.  More recent VA treatment records from 2011 show that the Veteran continues to suffer from morbid obesity.  

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted. See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service. Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296   (1991); 38 C.F.R. § 4.1 (2012).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by obesity.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. See 38 U.S.C.A. § 1131.  The evidence does not reflect that the Veteran has a chronic disability manifested by obesity.  In the absence of proof of current disability, the claim of service connection may not be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for obesity is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for obesity, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


(ii) Kidney Disability 

The Veteran contends that he has a kidney disability that is secondary to his NSAID use for the service-connected back disability.  Again, he is currently service connected for low back syndrome with L5 spondylosis, degenerative arthritis, and degenerative disc disease, along with related polyneuropathy of the bilateral lower extremities, among other disabilities.  Moreover, the record confirms a long history of nonsteroidal anti-inflammatory drug (or, NSAID) use for pain management of his service-connected back condition.  

Briefly, the Board notes that the service treatment records are silent as to complaints, treatment, or diagnoses relating to kidney or renal problems. 

The Veteran's claim for a renal/kidney disability was received in April 2010, at which time he reported that his kidneys recently "shut down" due various NSAIDs prescribed for pain management of his service connected back condition.  

The medical evidence reflects that the Veteran was admitted to Douglas County Hospital in October 2009 for, inter alia, "acute renal failure on-top-of chronic kidney disease secondary to concomitant diuretic use and NSAID use." (Emphasis added).  At that time, it was noted that the Veteran had a long history of back pain for which he was on chronic NSAID therapy until a week prior to admission when they were discontinued by his physician for presumed elevated creatinine levels.  

The Veteran was admitted to St. Cloud Hospital later that month (October 2009) for acute renal failure and chronic renal insufficiency.  It was noted upon discharge in November 2009, that the Veteran had been taking Naprosyn for low back pain for many years and that "NSAID nephropathy" could not be ruled out.  It was further noted that nephrotoxins, including non-steroidal, were to be avoided.  Other notations contained in the discharge summary noted that the Veteran's "acute kidney injury" was multifactorial, and that his chronic renal disease was most likely due to diabetes.  

In May 2010, the Veteran underwent a VA examination, at which time it was noted that he was previously hospitalized with elevated creatinine levels in October 2009 and that NSAID use was suspected in his acute renal failure.  Based on her review of VA and private hospitalization records, the VA examiner concluded that the renal failure was at least as likely as not caused by or a result of naproxen use.  The examiner specifically pointed to the causal effect noted in the Douglas County Hospitalization Discharge summary, which noted that the acute renal failure on-top-of chronic kidney disease was secondary to concomitant diuretic and NSAID use. 

The Veteran underwent a second VA examination in July 2010, at which time chronic renal insufficiency was diagnosed (and resolved acute renal failure).  This examiner opined that the Veteran's kidney disability was "mulitfactorial," in that he was noted to have "multiple" attributing factors, including "diabetes, kidney stones, diuretics...and NSAID use," which was prescribed for back and shoulder problems.  The examiner noted that the acute renal failure (and not the chronic renal insufficiency) was also multifactorial and primarily due to kidney stones, dehydration, and diabetes.  

In September 2011, another VA opinion was obtained; the Veteran was not examined this time.  The examiner provided a lengthy discussion concerning the Veteran's history of renal failure and opined that the renal impairment was due to diabetes, and aggravated by an acute inflammatory illness in October 2009.  The examiner further stated that the use of Naprosyn did not contribute to the baseline renal disease "since it was present for years and the clinical picture is consistent with renal impairment due to DM [diabetes mellitus]."  He then went on to state that there was no evidence of aggravation by the Naprosyn prior to 2009 since renal function was stable, and there was no evidence of aggravation in October 2009 with the onset of an inflammatory condition since the Naprosyn was stopped.  Therefore, he concluded that the Naprosyn use did not cause or aggravate the renal failure.  

Notably, VA treatment records reflect ongoing treatment for elevated creatinine levels, as well as diagnoses of chronic renal insufficiency as recently as September 2011. See VA Treatment Reports.  

Yet another VA opinion (without examination) was obtained in April 2012.  The examiner reviewed the Veteran's private and VA medical records and concluded that the Veteran's current chronic renal disease, stage III, with low-grade proteinuria was at least as likely as not related to his treatment for the service-connected back condition (i.e., NSAID use).  The examiner reasoned that the Veteran's renal condition was mulitfactorial upon his admission to the hospital in October 2009; that his back condition had been treated with NSAIDs for at least 10 to 15 years prior; and that the May 2010 VA examination had also concluded that the chronic renal failure was secondary to Naproxen.  

After a second/updated review of VA treatment records dated through February 2012, the April 2012 examiner again concluded that it was at least as likely as not that the Veteran's current chronic renal disease was related to his chronic long-term NSAID analgesic treatment for his back condition.  

Here, the record contains differing opinions as to whether Veteran's chronic kidney/renal disability was caused or aggravated by long-term NSAID use for treatment of a service-connected back condition.  

In this regard, the October 2009 Douglas County Hospitalization report clearly reflects that NSAID use was at least a contributing factor to the acute renal failure on-top-of chronic kidney disease; the October 2009 St. Cloud Hospitalization report likewise indicates that NSAID nephropathy could not be ruled out; the May 2010 VA examiner expressly stated that renal failure was at least as likely as not caused by or a result of NSAID use; the July 2010 VA examiner opined that, while the Veteran's chronic renal insufficiency was "multifactorial," NSAID use was nevertheless a contributing factor; and, finally, the April 2012 VA examiner confirmed that the Veteran's chronic renal disease was at least as likely as not related to NSAID use for treatment of his service connected back condition.  

Taken as a whole, the Board finds the above evidence to be highly probative as to the issue of causation/aggravation.  Indeed, the hospitalization reports and accompanying diagnostic assessments were rendered in the course of treatment for the chronic kidney disability, rather than retrospectively, which lends to the probative value of these reports.  With respect to the various VA examinations, all opinions were provided after a thorough review of the Veteran's medical history, VA and private treatment records, and in at least one case, after physical examination of the Veteran and/or review of the most recent VA treatment records showing worsening chronic kidney disease; in addition, they are all supported by a well-reasoned rationale. 

With respect to evidence against the claim, the record only contains one negative opinion which was rendered without examination of the Veteran, without review of the most recent VA treatment records showing ongoing/worsening chronic renal insufficiency, and which addressed the Veteran's acute (resolved) renal condition, but failed to specifically comment upon the ongoing/chronic kidney insufficiency.  For these reasons, the Board assigns little probative value to the September 2011 VA opinion.  

In sum, the Board finds that the positive evidence of record outweighs the singular negative VA opinion, and any remaining doubt as to whether the Veteran's chronic renal/kidney disability was caused or aggravated by the effects of his NSAID use for treatment of the service-connected back disability, shall be resolved in favor of the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that the Veteran has chronic renal insufficiency that is proximately due to or aggravated by NSAID use for a service-connected back disability; thus, service connection is warranted for chronic renal insufficiency on a secondary basis. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  

(iii) Depression

Again, the Veteran contends that service connection for depression is warranted on a secondary basis.  Specifically, he asserts that his service-connected disabilities significantly impact his mood, mental status, and feeling of self-worth. See April 2010 VA Form 21-4138.  The Veteran is currently service connected for a low back disability, polyneuropathy of the lower extremities, tinnitus, bilateral hearing loss, congestive heart failure, and chronic renal insufficiency (granted herein).  

Briefly, the Board notes that service treatment records are silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder or depression. 

Post-service treatment records note complaints of a depressed mood during the Veteran's November 2009 hospitalization for renal insufficiency.  He was prescribed Paxil at that time.  A January 2010 private progress note shows continued treatment for depression, which was "well-controlled" on the current Paxil regimen.  

The Veteran was afforded a VA mental examination in June 2010.  He reported that he had been severely limited in his daily activities since the 2009 hospitalization for renal failure, and that he was unable to drive, walk any significant distance, shower, help out with household chores, or manage his own medications.  He endorsed a loss of pleasure in activities, feelings of guilt, self dislike, tearfulness, irritability, and loss of energy and fatigue.  He reported that his health was his primary stressor.  The diagnostic impression was major depressive disorder.  The VA examiner opined that it was more likely than not that the Veteran's psychiatric condition was caused by his kidney condition, which resulted from medications taken for his service-connected low back pain.  In so finding, the examiner noted that the Veteran's quality of life was significantly impaired due to his psychiatric symptoms and that he was depressed because he was no longer able to engage in many of the activities he used to enjoy.  The examiner further explained that while the Veteran was "disabled" prior to his kidney condition (which is now service-connected), he was still able to complete many household tasks/chores and "get out socially."  He is no longer able to do so and this results in depression "that was not present for him previously."  Incidentally, the Board affords great probative value to this opinion as it was rendered after a thorough examination of the Veteran, his medical history, and relevant VA and private treatment records, and is well-supported by rationale.  

A second VA opinion was obtained in April 2012.  The examiner reviewed the pertinent records in the clams file and stated that he concurred with the June 2010 VA examiner's opinion that the Veteran's psychiatric condition was due to his (now) service-connected kidney condition.  

Yet another VA opinion was obtained in May 2012.  Notably, this opinion was offered by the same VA examiner who rendered the prior April 2012 opinion, only on this occasion, the examiner concluded that it was less likely than not that the Veteran's major depressive disorder was "aggravated beyond normal progression by his service-connected disabilities." (Emphasis added).  The examiner acknowledged that the onset of major depression occurred after the hospitalization for renal failure in 2009 and that the Veteran was "free of significant depressive symptoms" prior to the renal failure.  As such, he concluded that there was no evidence that he had significant depressive symptoms prior to the renal failure and that he was in fact coping with his service-connected disabilities well. 

The Board notes that the second May 2012 VA opinion was rendered only after RO expressly advised the VA examiner that service-connection for a renal condition was "not warranted." See May 2012 Deferred Rating Decision.  Clearly, as the Board grants service connection for chronic renal insufficiency herein, this vitiates any probative value assigned to the negative May 2012 opinion.  Moreover, to the extent that the May 2012 VA examiner acknowledged that the onset of depression was concomitant with the hospitalization for renal failure and that the Veteran did not have depression prior to the renal failure, this only supports the conclusion that his depression is directly related to such disability.  

In light of the foregoing, the Board is thus left with two, positive VA nexus opinions, both of which indicate that the Veteran's current depressive disorder is causally related service-connected chronic renal insufficiency.  They are probative for the reasons discussed above.  Moreover, there are no other opinions of record to the contrary.  Accordingly, the Board concludes that the Veteran has depressive disorder that is proximately due to or caused by a service-connected chronic renal disability; thus, service connection is warranted for depressive disorder is warranted on a secondary basis. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  





ORDER

The July 2007 denial of the service connection claim for a bilateral hip disability was not final, as new and material evidence was received prior to the expiration of the previous appellate period.

Entitlement to service connection for obesity is denied. 

Entitlement to service connection for a kidney disability, diagnosed a chronic renal insufficiency, as secondary to medications taken for the service-connected back disability, is granted. 

Entitlement to depression, to include as secondary to service-connected chronic renal insufficiency, is granted. 


REMAND


With respect to the remaining claims, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

DM II 

The Veteran contends that his diabetes mellitus, type II, is proximately due, or aggravated by service connected disabilities.  Service connection is currently in effect for congestive heart failure; low back syndrome with L5 spondylosis, degenerative arthritis, and degenerative disc disease; bilateral lower extremity polyneuropathy; chronic renal insufficiency (granted herein); depression (granted herein); bilateral hearing loss; and tinnitus.  

The Veteran was afforded a VA examination in April 2012 in order to address the issue of causation/aggravation.  Initially, it is noted that the VA examiner did not physically examine the Veteran in rendering his opinion.  Moreover, as multiple medical opinions were requested in conjunction with the diabetes examination, and in light of the voluminous record, the VA examiner stated "this is an extremely unfair multiple opinion requested as [it] took between 4-5 hours to complete because there were multiple records and charts to review for the first time and I did not even see the patient."  He further stated that, after discussing the case with his colleagues, he should have returned the request back to have the Veteran come in for a brand new examination.  He concluded by noting that he did the best job he could do under such circumstances and that if further inquiry/clarification was necessary, the RO was advised to schedule the Veteran for a complete new workup and evaluation rather than send the claims file back for an addendum opinion. 

That being said, the April 2012 VA examiner opined that it was less likely than not that the Veteran's diabetes was caused or aggravated by his service-connected low back condition.  The sole rationale offered was that he was unable to find any association between his service-connected back condition and diabetes in his health records. 

First, the Board notes that the Veteran does not claim that his diabetes is the direct result of his service-connected back disability.  Rather, he claims that, due to the residuals of the service-connected back injury (and other service-connected disabilities), he is unable to exercise and therefore "contributes" (or aggravates) his diabetic condition.  The April 2012 examiner did not address this aspect of the Veteran's claim.  Moreover, he failed to address the causal relationship, if any, between the Veteran's diabetes and any other service-connected disabilities.  

In light of the above, the Board finds that the April 2012 VA opinion is inadequate, and as such, the Veteran should be afforded a new VA examination to determine likely etiology of, and any secondary causal/aggravation relationships between the diabetes and any service-connected condition pursuant to 38 C.F.R. § 3.310. See 38 C.F.R. § 3.159(c)(4) ; see also McLendon, 20 Vet. App. at 79. 



Bilateral Hip Disability 

The Veteran also contends that he has a bilateral hip disability that is causally related to, or aggravated by service-connected disabilities.  Again, service connection is currently in effect for congestive heart failure; low back syndrome with L5 spondylosis, degenerative arthritis, and degenerative disc disease; bilateral lower extremity polyneuropathy; chronic renal insufficiency (granted herein); depression (granted herein); bilateral hearing loss; and tinnitus.  

The record reflects complaints of low back pain and pain above the right hip as early as September 1970. See VA Examination.  In December 2006, the Veteran underwent a VA joints examination to determine the nature and etiology of his claimed bilateral hip disability.  He endorsed bilateral hip pain, but no prior hip surgeries, physical therapy, or injections.  He stated that the hip pain was intermittent and achy in nature.  Pain increased with standing, walking, prolonged sitting, and driving.  Objectively, upon range of motion testing, the Veteran was unable to repetitively flex his hips "because of his back pain."  Contemporaneous x-rays of the hips revealed sclerotic lesions of the right ileum, but no evidence of acute osseous injury or fractures.  A whole-body scan was recommended for further evaluation of the hips.  (Note: The current record is unclear as to whether the Veteran subsequently underwent the recommended full body scan).  Based on the foregoing, the VA examiner opined that the hip condition was not secondary to his back condition.  He noted that the diagnosed hip conditions (i.e., lesions) were remained under assessment pending the full body scan, and thus, "this may be the cause of his bilateral hip pain and it may also be due to his body habitus."  

Again, it is unclear whether the Veteran underwent a subsequent full body scan, and as the VA examiner's ultimate etiology opinion was contingent upon those findings, the Board finds the VA opinion to be less than complete/comprehensive.  Further, the December 2006 examiner failed to address the aggravation component of the Veteran's claim, and whether the hip condition was proximately due to, or aggravated by any other service-connected disability. See 38 C.F.R. § 3.310. 

The Board further notes that the Veteran submitted private treatment records from a Physician's Assistant (PA), which suggested that the Veteran's bilateral hip pain was "related to his back pathology."  The PA went on to state that he recommended further evaluation by an orthopedic/neurosurgeon to review the Veteran's current "symptom complex of low back, hip, and leg pain."  

The Veteran was again afforded a VA examination in April 2012 in order to address the issue of causation/aggravation.  Initially, it is noted that the VA examiner did not physically examine the Veteran in rendering his opinion.  As noted above, multiple medical opinions were requested in conjunction with the hip examination, and in light of the voluminous record, the VA examiner stated "this is an extremely unfair multiple opinion requested as [it] took between 4-5 hours to complete because there were multiple records and charts to review for the first time and I did not even see the patient."  He further stated that, after discussing the case with his colleagues, he should have returned the request back to have the Veteran come in for a brand new examination.  He concluded by noting that he did the best job he could do under such circumstances and that if further inquiry/clarification was necessary, the RO was advised to schedule the Veteran for a complete new workup and evaluation rather than send the claims file back for an addendum opinion. 

That being said, the VA examiner stated that he was unable to determine whether the Veteran's bilateral hip condition was related to the service-connected back disability without resorting to mere speculation.  As the examiner was unable to physically examiner the Veteran in conjunction with this opinion request, no specific findings as to current diagnoses, range of motion studies, etc., were notated.  

In light of the above, the Board finds that the December 2006 and April 2012 VA opinions are inadequate, and as such, the Veteran should be afforded a new VA examination to determine likely etiology of, and secondary causal/aggravation relationship(s) between current hip disabilities and any service-connected condition pursuant to 38 C.F.R. § 3.310. See 38 C.F.R. § 3.159(c)(4) ; see also McLendon, 20 Vet. App. at 79. 


A Liver Condition 

The Veteran primarily contends that he has a liver condition secondary to medications taken for his service-connected back disability (namely, naproxen). See VA Form 9, October 2010.  Again, service connection is currently in effect for congestive heart failure; low back syndrome with L5 spondylosis, degenerative arthritis, and degenerative disc disease; bilateral lower extremity polyneuropathy; chronic renal insufficiency (granted herein); depression (granted herein); bilateral hearing loss; and tinnitus.  

Moreover, the record confirms a long history of nonsteroidal anti-inflammatory drug (or, NSAID) use for pain management of his service-connected back condition.  

The Board preliminarily notes that service treatment records are negative for complaints, treatment, or diagnoses relating to a liver condition. 

The Veteran underwent an extensive and comprehensive VA examination in July 2010 in connection with his renal failure claim, and no liver abnormalities were noted at that time; blood labs were normal in this regard; and the Veteran denied having any jaundice or other similar possible liver-related symptoms.  Likewise, in May 2010, a VA Liver, Gallbladder, and Pancreas examiner noted that she could find "no mention of liver dysfunction" in the medical records reviewed.  And, as recently as January 2012, VA treatment records reflected normal liver function tests (or, LFTs).  

However, VA treatment records recently added to the Veteran's Virtual VA claims file (and not otherwise reviewed by the RO in the most recent SSOC) indicate that he was admitted to the St. Cloud Hospital on January 12, 2013, with nausea, vomiting, and shortness of breath. See February 2013 VA Treatment Records.  He initially presented to the Staples Hospital and then was transferred.  He had a right upper quadrant ultrasound which was suggestive of some gallbladder wall thickening and sludge within the gallbladder.  The following day he was basically back to his baseline.  The VA treatment note also indicated that the Veteran was treated at CentraCare Digestive Center for consultation for jaundice and abnormal liver function tests and elevated liver enzymes, apparently in/around December 2012.  He was noted to have an increase in his liver function.  Imaging showed a liver nodule on a CT scan.  They apparently elected to do a liver biopsy, and results are yet pending.  

Based on the above evidence, which clearly shows that there are outstanding, relevant private treatment records relating to the Veteran's liver disability claim, and which indicate current liver dysfunction, the Board finds that a remand is necessary.  Indeed, upon remand, all relevant private and VA treatment records should be obtained and associated with the claims file; thereafter, the Veteran should be afforded a new VA examination to determine the nature and etiology of any current liver condition, to include whether such disability is proximately due to, or aggravated by NSAID use for the service-connected back disability, or whether it is causally related to any other service-connected condition. See 38 C.F.R. § 3.159(c)(4) ; see also McLendon, 20 Vet. App. at 79; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Review the VA treatment records dating from January and February 2013 that were added to the Virtual VA claims file, and any additional relevant treatment records received since that time. 

2. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in St. Cloud, Minnesota, dated from February 2012 (to include those from the Virtual VA claims file dated in February 2013) to the present.  If a negative response is received from VA, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

3. Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any outstanding private treatment records relating to the claimed diabetes, liver, and bilateral hip disabilities, specifically to include, if appropriate, outstanding private records relating to treatment for the claimed liver condition from St. Cloud Hospital (approximately, January 12, 2013); the Staples Hospital; and CentraCare Digestive Center. 

Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

4. Then schedule the Veteran for examination by an appropriate medical professional to determine the etiology of his diabetes mellitus.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in their reports that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA. All indicated tests and studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus was either caused or aggravated (meaning that the Veteran's diabetes mellitus was made permanently worse by any service connected disability, and that such worsening was beyond the natural progression of such a disorder) by his service-connected low back disability, bilateral lower extremity polyneuropathy, chronic renal insufficiency, major depressive disorder, and/or congestive heart failure, including the inability to exercise and the restriction of movement caused by any of these disabilities. 

If the examiner determines that aggravation has occurred, to the extent that is possible, the examiner should provide the approximate degree of severity of the diabetes mellitus (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).

The claims folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

5. Then schedule the Veteran for examination by an appropriate medical professional to determine the etiology of his claimed bilateral hip disability.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in their reports that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All indicated tests and studies should be performed.  

The examiner should identify all current diagnoses relating to the right and left hips. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hip disability was either caused or aggravated (meaning that the Veteran's hip disability was made permanently worse by any service connected disability, and that such worsening was beyond the natural progression of such a disorder) by his service-connected low back disability, bilateral lower extremity polyneuropathy, chronic renal insufficiency, major depressive disorder, and/or congestive heart failure, including the inability to exercise and the restriction of movement caused by any of these disabilities. 

If the examiner determines that aggravation has occurred, to the extent that is possible, the examiner should provide the approximate degree of severity of the bilateral hip disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).

The claims folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

6. Then schedule the Veteran for examination by an appropriate medical professional to determine the etiology of his claimed liver disability.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in their reports that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All indicated tests and studies should be performed.  

The examiner should identify all current diagnoses relating to the liver/liver dysfunction. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's liver condition was either caused or aggravated (meaning that the Veteran's liver condition was made permanently worse by any service connected disability, and that such worsening was beyond the natural progression of such a disorder) by his service-connected low back disability, bilateral lower extremity polyneuropathy, chronic renal insufficiency, major depressive disorder, and/or congestive heart failure, to specifically include any medications taken for any service-connected disabilities, such as the documented long-term NSAID use for treatment of the service-connected back disability.  

If the examiner determines that aggravation has occurred, to the extent that is possible, the examiner should provide the approximate degree of severity of the liver condition (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).

The claims folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

7. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claimed, considering any additional evidence added to the record since the issuance of the June 2012 SSOC.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


